Mr. Presiding Justice Gridley delivered the opinion of the court. Counsel for defendant contend that, inasmuch as after April 30, 1911, no license by the city of Oregon to conduct a saloon business in said premises was issued, the defendant had the right to terminate the lease in the manner provided in paragraph 6th thereof, notwithstanding the fact, as appears from the evidence, that subsequently to said date no application in writing for a license, as provided by the ordinance, was made by any person, and that, therefore, the defendant, having complied with the provisions of paragraph 6th as to notice, cannot be held liable for any rent accruing after June 30,1911, and the judgment is erroneous. Counsel further contend that the language used in said paragraph 6th, viz.: “If the City of Oregon license to conduct a saloon business in said premises, at any time during the said term, is not issued, or if issued shall * * * be revoked,” is plain and unambiguous, and that the trial court erred in admitting evidence as to the preliminary negotiations between the parties leading up to the signing of the lease, and other evidence, tending to show the intention of the parties. It appears from the evidence that a license was issued during the first year of the term of the lease and for the period ending April 30, 1911, and that that license was not revoked. As we construe the words of the paragraph, above quoted, they suggest that if the city, at any time during the term of the lease, issues a license to conduct a saloon business in said premises and that license is not revoked, the defendant has no right to terminate the-lease. But we think that the language is not plain. Furthermore, the evidence shows that no application in writing, as provided by the ordinance, was made by any person to the city for a license after April 30,1911, the date when the period of the license issued had expired, and it does not appear that the defendant made any attempt to have a license .issued to a legal voter or resident of the city of Oregon subsequently to that date. We think that the words “licensed” and “issued,” as used in said paragraph', should be construed together. The word “license” is defined in Webster’s Dictionary as “a formal permission from the proper authorities to perform certain acts.” This suggests that a license is something to be applied for, that it is granted upon a request or application. Under the facts of this case, we are of the opinion that the court did not err in admitting evidence tending to show the intention of the parties in the use of the particular words employed in said lease, and that the intention was that the lessee might terminate the same in the manner provided, if upon proper application being made to the city of Oregon for a license to conduct a saloon in said premises the license was refused by the city, or if having been issued was revoked by the city without fault of the defendant. “The same rules of law are applicable to the construction of leases that are applicable to the construction of other contracts, and where the language of a lease is the subject of construction, the object to be attained is to ascertain, if it can be done, the intention of the parties to the instrument and give effect to that intention. If the language is plain and unambiguous, proof aliunde cannot be heard to contradict or vary its meaning or give it a meaning inconsistent with the language used in the instrument.” Chicago Auditorium Ass’n v. Fine Arts Bldg., 244 Ill. 532, 538. But “greater regard is to be had to the clear intent, when ascertained, than to any particular words which may have been used in the expression of that intent.” Field v. Leiter, 118 Ill. 17, 26. “The court will, if necessary, put itself in the place of the parties, and read the contract in the light of the circumstances surrounding them at the time it was made, and of the objects which they then evidently had in view. So, also, the acts of the parties themselves, indicative of their construction placed upon it, may be resorted to for the purpose of determining the true meaning of the written agreement. And in this regard it makes no difference whether such acts are contemporaneous or subsequent.” Street v. Chicago Wharfing Co., 157 Ill. 605, 613, 614. And the preliminary negotiations between the parties may, in some cases, be considered for the purpose of determining the meaning and intention of the parties in the use of the words employed in the instrument. Chicago Auditorium Ass’n v. Fine Arts Bldg., supra. The judgment of the Municipal Court is affirmed. Affirmed.